     Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 1 of 17 Page ID #:462



 1     Douglas A. Gravelle (SBN 166110)
       Hinson Gravelle & Adair LLP
 2     28470 Avenue Stanford, Suite 350
       Valencia, CA 91355
 3     Telephone: 661-294-0116
       Facsimile: 661-294-0134
 4     gravelle@hinsongravelle.com
 5     Attorneys for Defendants Thrifty Oil Co. and
       Tesoro Refining & Marketing Company LLC
 6

 7

 8
                            UNITED STATES DISTRICT COURT

 9
                           CENTRAL DISTRICT OF CALIFORNIA

10

11
       JAMES RUTHERFORD, an individual, )         Case No.: 2:19-cv-01448-JAK-FFMx
                                              )
                                              )   NOTICE OF MOTION AND
12            Plaintiff,                      )   DEFENDANTS’ MOTION FOR
                                              )   PARTIAL SUMMARY JUDGMENT
13        vs.                                 )
                                              )   Hon. John A. Kronstadt
14     USA GAS, a business of unknown         )
15     form; THRIFTY OIL CO., a California ))     Action Filed: 12/20/18
                                                  Trial Date: Not Set Yet
       corporation; and Does 1-10, inclusive, )
16                                            )   Hearing Date: April 20, 2020
                                              )   Hearing Time: 8:30 a.m.
17            Defendants.                     )   Hearing Courtroom: 10B
                                              )
18                                            )
                                              )
19                                            )
                                              )
20

21
                   TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR
22
       EACH PARTY IN THIS ACTION:
23
                   YOU ARE HEREBY NOTIFIED THAT on April 20, 2020 at 8:30
24
       a.m. in Courtroom 10B of this Court, located at 350 West 1st Street, Los Angeles,
25
       California, defendants Thrifty Oil Co. and Tesoro Refining & Marketing Company
26
       LLC (collectively, “Defendants”) will move this Court for an order entering partial
27
       summary judgment in their favor and against Plaintiff James Rutherford
28
       (“Plaintiff”) under Rule 56 of the Federal Rules of Civil Procedure.

                                             i
                Notice of Motion and Motion for Partial Summary Judgment
                               (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 2 of 17 Page ID #:463



 1
                    This Motion is made on the grounds that it is undisputed that nine (9)
 2
       of the alleged accessibility barriers identified in the First Amended Complaint are
 3
       not accessibility barriers as alleged.
 4
                    This Motion will be based on this Notice of Motion and Motion, the
 5
       following Memorandum of Points and Authorities, the Statement of
 6
       Uncontroverted Facts and Conclusions of Law filed and served concurrently
 7
       herewith, the Declarations of Douglas Gravelle, Neal Casper, and Metro
 8
       Malasavage filed and served concurrently herewith, the complete files and records
 9
       in this case, and any other evidence and argument as may be presented at the
10
       hearing.
11
                    This Motion is made following the conference of counsel pursuant to
12
       Local Rule 7-3 which took place on December 27, 2019.
13
       Dated: January 13, 2020                      Hinson Gravelle & Adair LLP
14
                                                    s/ Douglas Gravelle
15                                                  Douglas A. Gravelle, Attorneys for
                                                    Thrifty Oil Co. and Tesoro Refining
16
                                                    & Marketing Company LLC
17

18

19

20

21

22

23

24

25

26

27

28



                                               ii
                  Notice of Motion and Motion for Partial Summary Judgment
                                 (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 3 of 17 Page ID #:464



 1
                                                TABLE OF CONTENTS
 2
       I.    Background ................................................................................................ 1
 3

 4          A. Nature of Case, the Property, and the Parties ...................................... 1
 5          B. The Alleged Accessibility Barriers ...................................................... 1
 6
       II. Legal Argument ......................................................................................... 3
 7
            A. Standards for Partial Summary Judgment ............................................ 3
 8

 9          B. The ADA and Unruh Act ..................................................................... 3
10          C. Nine (9) of the Alleged Barriers are Not Barriers................................ 4
11
                  1. Disabled Parking Stall and Section 302.......................................... 5
12
                  2. Access Aisle and Section 302 ......................................................... 5
13

14
                  3. Disabled Parking Stall and Access Aisle at Same Level ................ 6
15                4. Accessible Route from Disabled Parking Stall to
16
                     Convenience Store .......................................................................... 6

17                5. Clear Floor Space in Front of Sales Counter .................................. 7
18                6. Depth of Sales Counter ................................................................... 8
19
                  7. Length of the Disabled Parking Stall .............................................. 9
20
                  8. Van Accessible Space at East Side of Store ................................. 10
21

22                9. Accessible Route from Sidewalk to Convenience Store .............. 10
23          D. Because the Foregoing Nine Alleged Accessiblity Barriers Are Not
24             Barriers, the Court Should Grant Partial Summary Judment as to
               These Nine Alleged Barriers Under Plaintiff's First Cause of Action
25
               Under the ADA ................................................................................. 11
26
            E. The Court Should Also Grant Partial Summary Judgment As to These
27
               Nine Alleged Barriers under Plaintiff's State Law Claim .................. 11
28
       III. Conclusion................................................................................................ 12

                                                                   i
     Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 4 of 17 Page ID #:465



 1

 2
                                             TABLE OF AUTHORITIES

 3     Cases
 4     Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ..................................... 3
 5     Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ................................................. 3
 6     City of Los Angeles v. Lyons, 461 U.S. 95 (1983) .......................................... 11
 7     Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir. 2011) .......................... 11
 8     Wander v. Kaus, 304 F.3d 856 (9th Cir. 2002) ................................................ 11
 9     Statutes
10     United States Code:
        42 U.S.C. Sections 12101 et seq. (Americans with Disabilities Act) ........... 3
11
        42 U.S.C. Section 12182 .............................................................................. 4
12
       California Civil Code:
13      Sections 51 et seq. (California Unruh Civil Rights Act) ............................... 3
14     Federal Regulations
15     28 CFR §36.304 ................................................................................................ 9
16     ADA Standards, Section 302 .................................................................... 2, 5, 6
17     ADA Standards, Section 305.3 ......................................................................... 8
18     ADA Standards, Section 502 ............................................................................ 9
19     ADA Standards, Section 904.4 ............................................................. 2, 7, 8, 9
20     ADA Standards, Section 904.4.1 .................................................................. 7, 8
21     ADA Standards, Section 904.4.2 ...................................................................... 8
22     1991 ADA Standards [found at 28 CFR Appendix D to Part 36] .................... 4
23
       2010 ADA Standards [defined at 28 CFR §36.104] ......................................... 4
24
       Federal Rules of Civil Procedure

25
       Fed.R.Civ.P. 56 ................................................................................................. 3

26

27

28



                                                                   ii
     Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 5 of 17 Page ID #:466



 1
                                    LIST OF EXHIBITS
 2
       Attached to Gravelle Declaration
 3
             Exhibit A - Photograph of Property with Notes Thereon
 4
             Exhibit B - Original Complaint
 5
             Exhibit C - First Amended Complaint
 6
             Exhibit D - 2019 Photograph of Sales Counter
 7
             Exhibit E - Excerpts from Deposition Transcript for Kenneth Arrington
 8
             Exhibit F - Arrington Report
 9
       Attached to Casper Declaration
10
             Exhibit G - Photograph of Disabled Parking Stall and Access Aisle
11
             Exhibit H - Photographs of Clear Floor Space in Front of Sales Counter
12
             Exhibit I - Photographs of Sales Counter
13
             Exhibit J - Photographs of Accessible Route from Sidewalk to Store
14
       Attached to Malasavage Declaration
15
             Exhibit K - 2012 Photograph of Sales Counter
16

17

18

19

20

21

22

23

24

25

26

27

28



                                              iii
     Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 6 of 17 Page ID #:467



 1
                    MEMORANDUM OF POINTS AND AUTHORITIES
 2
       I.    Background
 3
             A.     Nature of Case, the Property, and the Parties
 4
                    This case concerns alleged accessibility barriers at 401 East 6th Street,
 5
       Beaumont, California (“Property”). The Property is improved with a USA-
 6
       branded service station that includes a convenience store. Thrifty Oil Co. (“Thrifty
 7
       Oil”) holds a fee interest in the Property, and Tesoro Refining & Marketing
 8
       Company LLC (“Tesoro”), which was incorrectly sued as the non-existent entity
 9
       “USA Gas”, holds a leasehold interest in the Property.
10
                    There is one disabled parking stall (and an associated access aisle)
11
       located on the west side of the convenience store.1 Attached as Exhibit A to the
12
       Declaration of Douglas Gravelle is a photograph of the Property with notes thereon
13
       depicting various parts of the Property that are discussed in this Motion.
14
             B.     The Alleged Accessibility Barriers
15
                    Plaintiff James Rutherford alleges there are a number of accessibility
16
       barriers at the Property. This Motion concerns nine (9) of the alleged barriers. For
17
       the Court’s convenience, the following chart itemizes all of the alleged barriers and
18
       denotes which of those alleged barriers are the subject of this Motion. The chart
19
       distinguishes between barriers first alleged in the original Complaint and barriers
20
       first alleged in the First Amended Complaint because Plaintiff’s putative expert,
21
       Kenneth Arrington, relied upon the original Complaint in assessing the Property
22
       and preparing his expert report; according to him, if a barrier was alleged in the
23
       original Complaint but not addressed in his expert report, it was because he did not
24
       believe it was a barrier. The fact some alleged barriers are not at issue in this
25
       Motion merely reflects Defendants’ belief that there is a dispute as to a material
26
       fact concerning those alleged barriers that precludes resolution via this Motion.
27

28     1
         There is also a former disabled parking stall on the east side of the convenience
       store. This distinction bears on Alleged Accessibility Barrier Issue #8.
                                                 1
                 Notice of Motion and Motion for Partial Summary Judgment
                                  (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 7 of 17 Page ID #:468



 1
               Description of Alleged Barrier               Subject to this      Alleged
 2                                                            Motion?         Accessibility
 3
                                                                              Barrier # in
                                                                               this Motion
 4        Alleged Barriers Raised in Original Complaint and First Amended Complaint
 5     Disabled parking stall does not comply with               Yes                #1
       Section 302 of ADA Standards
 6
       Access aisle for disabled parking stall does not          Yes                #2
 7     comply with Section 302 of ADA Standards
 8
       Disabled parking stall and access aisle are not at        Yes                #3
       the same level
 9     No accessible route from disabled parking stall           Yes                #4
10     to convenience store
       Inadequate clear floor space in front of sales            Yes                #5
11
       counter
12     Depth of sales counter does not comply with               Yes                #6
13
       Section 904.4 of ADA Standards
               Alleged Barriers First Raised in Body of First Amended Complaint
14
       Slope of disabled parking stall exceeds what is            No
15     allowed under ADA
       Length of the disabled parking stall exceeds              Yes                #7
16
       what is allowed under ADA
17     Accessible route from the disabled parking stall          Yes            (Addressed
18
       to the convenience store has cross-slopes that                         as part of #4
       exceed the maximum allowed under ADA                                       above)
19
       Purported “van accessible space” to the east side         Yes                #8
20     of the store does not have accessible signage
            Alleged Barriers First Raised in (and Only in) Exhibit A to First Amended
21
                                            Complaint 2
22     Property lacks “tow away” signage required                 No
23     under California Building Code
       “No Parking” is not painted on surface of access           No
24
       aisle for disabled parking stall
25     Door to convenience store obstructs landing                No
26
       No accessible route from public sidewalk to               Yes                #9
       convenience store
27

28     2
        As of date of the filing of this Motion, there is a pending Motion to Strike Exhibit
       A from the First Amended Complaint, which is why this subsection exists.
                                                  2
                Notice of Motion and Motion for Partial Summary Judgment
                                  (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 8 of 17 Page ID #:469



 1
       II.   Legal Argument
 2
             A.     Standards for Partial Summary Judgment
 3
                    The Court may grant partial summary judgment as to part of a
 4
       claim if the pleadings and evidentiary materials show there is no genuine
 5
       dispute issue as to any material facts bearing on that part and the movant is
 6
       entitled to judgment on that part as a matter of law. Fed.R.Civ.P. 56(a), (c).
 7

 8
       The party seeking partial summary judgment bears the initial burden to show

 9
       the basis for its motion and to identify those portions of the pleadings and the
10     evidentiary materials that demonstrate the absence of a genuine issue of
11     material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where (as
12     here) the nonmoving party will have the burden of proof on an issue (e.g., the
13     burden of proving an element at the Property is a barrier under the ADA), the
14     moving party can even meet its initial burden by demonstrating that there is an
15     absence of evidence to support the claim of the nonmoving party. See Id. at
16     324. If the moving party meets its initial burden in moving for partial summary
17
       judgment, then the nonmoving party must set forth specific facts showing that
18
       there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
19
       250 (1986). To defeat a partial summary judgment motion, the non-moving
20
       party may not merely rely on its pleadings. Celotex, 477 U.S. at 324. Rather,
21
       the non-moving party must affirmatively present admissible evidence sufficient
22
       to create a genuine issue of material fact for trial. Celotex, 477 U.S. at 324.
23
             B.     The ADA and Unruh Act
24
                    Plaintiff’s First Amended Complaint alleges violations of the
25
       Americans with Disabilities Act (“ADA”) (42 U.S.C. §§ 12101, et seq.) and
26

27
       California’s Unruh Civil Rights Act (CA Civil Code §§ 51 et seq.) based upon

28
       alleged accessibility barriers at the Property.


                                               3
                  Notice of Motion and Motion for Partial Summary Judgment
                                 (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 9 of 17 Page ID #:470



 1
                     To prevail on his ADA claim, Plaintiff must establish, inter alia, that
 2
       (a) he is disabled, (b) Defendants own, lease or operate the Property and it is a
 3
       place of public accommodation, and (c) Defendants “discriminated” against the
 4
       Plaintiff within the meaning of the ADA. To prove “discrimination”, Plaintiff
 5
       must prove, inter alia, that the Property has accessibility barriers. 42 U.S.C.
 6
       §12182(b)(2)(A)(iv). The ADA’s implementing regulations, in turn, determine
 7
       whether an item, condition or element of the Property is an accessibility barrier.
 8
       There are two different but pertinent implementing regulations for purposes of this
 9

10
       Motion: (1) the 1991 ADA Standards for Accessible Design (“1991 ADA

11
       Standards”); and (2) the 2010 revisions thereto entitled 2010 ADA Standards for

12     Accessible Design (“2010 ADA Standards” or “ADA Standards”).
13                   This Motion only addresses the “barrier” aspect of Plaintiff’s case
14     (i.e., whether an alleged barrier is, in fact, a barrier). Plaintiff alleges there are a
15     number of barriers at the Property. However, for the reasons discussed below, it is
16     undisputed that nine (9) of these alleged barriers are not barriers, and hence partial
17     summary judgment should be granted in favor of the Defendants as to these nine
18     (9) alleged barriers.
19                   Since Plaintiff’s Unruh Act claim is factually based entirely upon the
20
       same factual allegations underpinning Plaintiff’s ADA claim (see First Amended
21
       Complaint (Exh. C, ¶38)), any conclusions that an alleged barrier is, in fact, not a
22
       barrier would also apply to Plaintiff’s Unruh Act claim.
23
              C.     Nine (9) of the Alleged Barriers Are Not Barriers
24
                     For the Court’s convenience, the following subsection numbering
25
       corresponds to the alleged barrier numbers in the chart above, as well as to the
26
       alleged barrier numbers in the Statement of Uncontroverted Facts (e.g.,
27
       Subsection 1 below corresponds to alleged barrier #1 in the chart above and in
28
       the Statement of Uncontroverted Facts).
                                                4
                   Notice of Motion and Motion for Partial Summary Judgment
                                  (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 10 of 17 Page ID #:471



 1
                  1.     Disabled Parking Stall and Section 302
 2
                  Plaintiff alleges in paragraph 14 of his First Amended Complaint
 3
     that the disabled parking stall does not comply with Section 302 of the ADA
 4
     Standards. UF #1. Section 302 of the ADA Standards requires that surfaces be
 5
     “stable, firm, and slip resistant”, that “openings” (such as drainage grates) not
 6
     be greater than ½ inch, and that “elongated openings” be oriented perpendicular
 7
     to the dominant direction of travel. Here, the surface of the disabled parking
 8
     stall is constructed of asphalt, which is considered to be a stable, firm, and slip
 9
     resistant surface. UF #2. Also, the disabled parking stall does not have any
10
     drainage grates or other constructed elements that have openings. UF #3.
11
                  Furthermore, Plaintiff’s putative expert, Kenneth Arrington,
12
     testified during his deposition that he used the allegations in the original
13
     Complaint as his guide in inspecting the Property and preparing his expert
14
     report and if he did not believe an alleged barrier in the Complaint was, in fact,
15
     a barrier, he did not discuss or include it in his expert report (aka the “Arrington
16
     Report”). UF #5. Here, the allegation that the disabled parking stall violates
17
     Section 302 is in the Complaint (UF #1) yet not discussed in the Arrington
18
     Report (UF #4), thereby lending further support for Defendants’ position that
19
     there is no genuine dispute that the disabled parking stall does not violate
20
     Section 302 of the ADA Standards.
21
                  2.     Access Aisle and Section 302
22
                  Plaintiff alleges in paragraph 14 of his First Amended Complaint
23
     that the access aisle for the disabled parking stall also does not comply with
24
     Section 302 of the ADA Standards. UF #6. As explained in the immediately
25
     preceding section, Section 302 of the ADA Standards requires that surfaces be
26
     “stable, firm, and slip resistant”, that “openings” (such as drainage grates) not
27
     be greater than ½ inch, and that “elongated openings” be oriented perpendicular
28
     to the dominant direction of travel. Here, the surface of the access aisle for the

                                            5
               Notice of Motion and Motion for Partial Summary Judgment
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 11 of 17 Page ID #:472



 1
     disabled parking stall is (like the disabled parking stall) constructed of asphalt,
 2
     which is considered to be a stable, firm, and slip resistant surface. UF #7. Also,
 3
     the access aisle does not have any drainage grates or other constructed elements
 4
     that have openings. UF #8.
 5
                  Furthermore, this issue (i.e., whether the access aisle violates
 6
     Section 302) is not addressed in the Arrington Report (UF #9). As previously
 7
     stated, if Mr. Arrington believed there was a violation of Section 302, he would
 8
     have addressed it in his report. UF #10.
 9
                  3.     Disabled Parking Stall and Access Aisle at Same Level
10
                  Plaintiff alleges in paragraph 14 of his First Amended Complaint
11
     that the disabled parking stall and access aisle are not at the same level and thus
12
     there is a barrier. UF #11. Here, however, the disabled parking stall and its
13
     access aisle (which are adjacent to each other) are at the same level. That is,
14
     both are on the same asphalt surface at the Property, adjacent to and flush
15
     against each other, and there is no step, ledge, or curb between the two
16
     elements. UF #12; see also Exhibit G. Also, as with the Section 302 issue
17
     discussed above, this issue was alleged in the Complaint but never addressed in
18
     the Arrington Report, thus confirming that even Plaintiff’s putative expert Mr.
19
     Arrington did not believe this allegation was a barrier. UF ## 13, 14.
20
                  4.     Accessible Route from Disabled Parking Stall to
21                       Convenience Store
22
                  Plaintiff alleges in paragraph 14 of his First Amended Complaint
23
     that the route from the disabled parking stall to the convenience store is not
24
     accessible. Furthermore, Plaintiff also alleges in paragraph 15 of this First
25
     Amended Complaint that along this route there is an area where the cross-
26
     slopes measure between 2.2% to 3% (in exceedance of the 2.08% limit).
27
                  Under the ADA and California Building Code (“CBC”), an
28
     “accessible route” is defined as a “continuous, unobstructed path”. Here, there

                                            6
               Notice of Motion and Motion for Partial Summary Judgment
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 12 of 17 Page ID #:473



 1
     is a continuous, unobstructed asphalt pathway at least 36 inches wide from the
 2
     disabled parking stall to the convenience store at the Property. UF #16. The
 3
     “running slopes” of that asphalt pathway do not exceed 5% (the maximum
 4
     allowed under the ADA and CBC). UF #17. Except for the one small area
 5
     (discussed in the next sentence), the “cross slopes” of the asphalt pathway do
 6
     not exceed 2.08% (the maximum allowed under the ADA or CBC). UF #18.
 7
     For purposes of this Motion only, Defendants do not dispute that in one
 8
     relatively small area (as alleged by Plaintiff), the cross-slopes ranges from 2.2%
 9
     to 3%. However, if one measures the asphalt surface of the four feet
10
     immediately adjacent to and north of this small area (which four feet are still
11
     part of the path of travel), the cross-slopes there are under 2.08%. UF. #19.
12
     Hence, a disabled patron can travel from the disabled parking stall to the
13
     convenience store using the asphalt surface at the Property without needing to
14
     travel over any cross-slopes that exceed 2.08%, and thus it is undisputed there
15
     is an accessible route from the disabled parking stall to the convenience store.
16
                  5.     Clear Floor Space in Front of Sales Counter
17
                  Plaintiff alleges in paragraph 14 of his First Amended Complaint
18
     that the sales counter lacks sufficient clear floor space to allow for either a
19
     forward or parallel approach to the sales counter in the convenience store as
20
     required by the ADA Standards. UF #20. A “parallel approach” is when a
21
     patron is seated in their wheelchair parallel to a counter, as opposed to facing a
22
     counter perpendicular to a counter (which is known as a “forward approach”).
23
                  Despite Plaintiff’s allegation, it is undisputed that there is
24
     sufficient clear floor space in front of the sales counter as required by the ADA
25
     Standards. First, the ADA (including Section 904.4.1 of the ADA Standards)
26
     does not require that both a parallel and forward approach be possible to this
27
     sales counter; rather, one just must be able to make either a forward or parallel
28
     approach. UF #21; see also ADA Standard 904.4 (sales counter shall comply

                                            7
               Notice of Motion and Motion for Partial Summary Judgment
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 13 of 17 Page ID #:474



 1
     with Section 904.4.1 [regarding parallel approach] or Section 904.4.2
 2
     [regarding forward approach]). Second, under the ADA, in order to ensure
 3
     there is clear floor space for a parallel approach, there just needs to be clear
 4
     floor space that is greater than 30 inches by 48 inches in front of the sales
 5
     counter. UF #22; see also ADA Standards 305.3 and 904.4.1. Here, there is a
 6
     clear floor space that is greater than 30 inches by 48 inches in front of the sales
 7
     counter. UF #22; see also Exhibit H. Furthermore, and as with several other
 8
     issues discussed above, this issue was alleged in the Complaint but never
 9
     addressed in the Arrington Report, thus confirming that even Plaintiff’s putative
10
     expert Mr. Arrington did not believe this allegation was a barrier. UF ## 23, 24.
11
     In sum, it is undisputed the sales counter provides sufficient clear floor space
12
     for a parallel approach in satisfaction of the ADA Standards.
13
                  6.     Depth of Sales Counter
14
                  Plaintiff alleges in paragraph 14 of his First Amended Complaint
15
     that the sales counter violates the depth requirements of Section 904.4 of the
16
     ADA Standards. UF #25. Section 904.4 provides that “[t]he accessible portion
17
     of the counter top shall extend the same depth as the sales or service counter
18
     top” (emphasis added).
19
                  Here, there are two portions of the sales counter, a lower accessible
20
     portion and a higher portion. See Exhibit I. The lower portion is not more than
21
     34 inches above the finished floor and is at least 36 inches long. UF ## 26, 27.
22
     Hence, the lower portion satisfies the height and length requirements of the
23
     ADA and CBC. That said, Plaintiff’s allegation is based upon the depth of the
24
     lower portion. Defendants do not dispute that lower portion of the counter is
25
     not as deep as the higher portion of the counter. However, the lower portion of
26
     sales counter is not required to be as deep as the higher portion because of the
27
     “safe harbor provision” of the ADA Standards.
28



                                            8
               Notice of Motion and Motion for Partial Summary Judgment
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 14 of 17 Page ID #:475



 1
                  Under the “safe harbor provision” of the 2010 ADA Standards,
 2
     elements of a facility (e.g., counters) that were installed or built before March 15,
 3
     2012 and that complied with the 1991 ADA Standards at such time, and which
 4
     were not altered thereafter, are not required to be modified to meet any new
 5
     requirements in the ADA Standards. See 28 C.F.R. Section 36.304(d)(2)(i). The
 6
     depth requirement in Section 904.4 of the ADA Standards first appeared when the
 7
     ADA Standards were promulgated in 2010. There was no depth requirement in the
 8
     1991 ADA Accessibility Guidelines, which were the predecessor to the 2010 ADA
 9
     Standards. UF #30. Hence, presuming this sales counter (including the lowered
10
     portion of it) existed as of March 15, 2012 in its present configuration and has not
11
     been modified since then, the new depth requirement of Section 904.4 of the 2010
12
     ADA Standards does not apply to this sales counter. UF #31. And, in fact, that is
13
     the case here. The sales counter (including the lower portion of it) has been in
14
     existence since March 15, 2012, and has not been modified since then. UF ## 28,
15
     29. Thus, the lower portion of the sales counter is not subject to the new depth
16
     requirement in Section 904.4 of the 2010 ADA Standards.
17
                  We further note that, as has been discussed above on several issues,
18
     this is also an issue that was alleged in the Complaint yet not addressed in the
19
     Arrington Report because Plaintiff’s own putative expert, Mr. Arrington,
20
     concluded it was not a barrier. UF ## 32, 33.
21
                  7.     Length of the Disabled Parking Stall
22
                  Plaintiff alleges in paragraph 15 of the First Amended Complaint that
23
     the disabled parking stall does not satisfy the length requirements in Section 502 of
24
     the ADA Standards. However, nothing in the ADA (including Section 502 of the
25
     ADA Standards) regulates the length of disabled parking stalls. UF #34. It is true
26
     the CBC (not the ADA) address the length of disabled parking stalls. However,
27
     Plaintiff alleges the length of the parking stall violates the ADA (not the CBC).
28



                                            9
               Notice of Motion and Motion for Partial Summary Judgment
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 15 of 17 Page ID #:476



 1
                  8.     Van Accessible Space at East Side of Store
 2
                  Plaintiff alleges in paragraph 15 of the First Amended Complaint that
 3
     that the “van accessible space at the east side the store” does not have accessible
 4
     signage posted at the head of the stall. Defendants do not dispute there is no
 5
     accessible signage posted at the head of this stall. However, this stall (which is on
 6
     the east side of the convenience store) is not a disabled parking stall. UF #35.
 7
     Hence it is not subject to the requirements of the ADA or CBC for disabled
 8
     parking spaces. UF #36. While this space was formerly a disabled parking space
 9
     many years ago, any signs identifying it as such have been removed. UF #37. The
10
     former blue paint striping on the surface of this space has been blacked out. UF
11
     #38. While some of the black paint has worn off, thus allowing some of the former
12
     blue paint to be visible on the surface, this is not a violation of the ADA or CBC,
13
     nor does this make it a disabled parking stall. UF #39. Lastly, Mr. Arrington
14
     testified during his deposition that he assumed this parking stall was not a disabled
15
     parking stall. UF #40. Since it is undisputed this stall to the east of the
16
     convenience store is not a disabled parking stall, there is no violation of the ADA
17
     concerning it as alleged in the First Amended Complaint.
18
                  9.     Accessible Route from Sidewalk to Convenience Store
19
                  In the Arrington Report (attached as Exhibit A to the First Amended
20
     Complaint), it is alleged there is no accessible route from the public sidewalk to the
21
     convenience store. During his deposition, Mr. Arrington admitted that since he
22
     could not find an accessible route, he concluded one did not exist. UF #41.
23
     However, there is an accessible route that one may take by entering onto the
24
     northeast portion of the Property directly from the sidewalk and then traversing
25
     south to the convenience store. UF #42; see also Exhibit J. Along this route, one
26
     may travel from the public sidewalk to the convenience store without encountering
27
     a running slope greater than 5% or a cross-slope greater than 2.08%. UF #43.
28



                                            10
               Notice of Motion and Motion for Partial Summary Judgment
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 16 of 17 Page ID #:477



 1
     There is no requirement that this route be marked on the pavement, identified with
 2
     signs, or separated from vehicular traffic. UF #44.
 3
           D.     Because The Foregoing Nine Alleged Accessibility Barriers
 4
                  Are Not Barriers, the Court Should Grant Partial Summary
 5                Judgment As To These Nine Alleged Barriers Under Plaintiff’s
 6
                  First Cause of Action Under the ADA
                  The only remedy available to Plaintiff for a violation of the ADA
 7
     is injunctive relief; monetary damages are not available under the ADA. 42
 8

 9
     U.S.C. §12188(a)(1); Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir.

10
     2011); Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002). However, since it is

11   undisputed the nine alleged accessibility barriers identified above are not actual
12   accessibility barriers under the ADA, there is nothing for the Court to order to
13   change with respect to these nine alleged accessibility barriers. See, e.g., City of
14   Los Angeles v. Lyons, 461 U.S. 95, 101-102 (1983). Accordingly, the Court
15   should grant Defendants partial summary judgment as to these nine alleged
16   barriers under Plaintiff’s first cause of action under the ADA.
17
           E.     The Court Should Also Grant Partial Summary Judgment As
18                to These Nine Alleged Barriers under Plaintiff’s State Law
19                Claim
20
                  In addition to Plaintiff’s federal ADA claim, the Plaintiff also
21
     asserts one state law claim (in its second cause of action) under the California
22
     Unruh Act. Plaintiff’s Unruh Act claim is factually based entirely upon the
23
     same factual allegations underpinning Plaintiff’s ADA claim. See First
24
     Amended Complaint (Exh. C, ¶38). Hence, once the Court concludes it is
25
     undisputed the aforementioned nine alleged barriers are, in fact, not barriers,
26
     Plaintiff’s claim under the Unruh Act, to the extent it is based upon these nine
27
     alleged barriers, must also fail.
28



                                             11
                Notice of Motion and Motion for Partial Summary Judgment
                               (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41 Filed 01/13/20 Page 17 of 17 Page ID #:478



 1
     III.   Conclusion
 2
                  For the reasons stated above, the Court should grant partial summary
 3
     judgment in favor of the Defendants and against the Plaintiff with respect to the
 4
     nine (9) alleged barriers discussed above.
 5
     Dated: January 13, 2020                      Hinson Gravelle & Adair LLP
 6
                                                  s/ Douglas Gravelle
 7                                                Douglas A. Gravelle, Attorneys for
                                                  Thrifty Oil Co. and Tesoro Refining
 8
                                                  & Marketing Company LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                           12
              Notice of Motion and Motion for Partial Summary Judgment
                             (2:19-cv-01448-JAK-FFMx)
